PER CURIAM.
Jerry Wayne Sheppard has filed a petition for writ of mandamus, complaining of unreasonable delay in the district court and asking that we compel the district court to act. On June 18, 2001, Sheppard filed a motion to reconsider the denial of his motion under 28 U.S.C.A. § 2255 (West Supp.2001). Although we find the delay is not unreasonable, we deny the petition without prejudice to Sheppard’s right to refile if the district court does not act expeditiously. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.